DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-7 are pending and have been examined in this application. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims throughout recite “on one side … on the other side”, however “the other side” lacks antecedent basis and is indefinite, as multiple “other sides” are referenced with respect to multiple structures. Examiner suggests giving the sides specific element names in order to differentiate between each one.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brisbane Cage, by Exotic Nutrition Pet Company Youtube video (2019).
In regards to claim 1, Exotic Nutrition Youtube 2019 anticipates a pet cage, comprising a cage body (Annotated E1 below) that comprises a cage opening (Opening defined by the door at annotated E2 below), and a door body (Annotated E2 below) configured to cover the cage opening (see FIG below where the door E2 covers an opening), wherein the cage body is provided with a rotating shaft (annotated E4) at one end of the cage opening and a hanging bar (Annotated E3) at the other end of the cage opening (see annotated FIGs below, where the opening has two bars at either end, E3 and E4), and the hanging bar and the rotating shaft are oppositely disposed (E3 is opposite of E4 across the opening); the door body is provided with a rotation portion (Annotated each of E5) on one side and a hook portion (Annotated E6 on the opposing side, the hook portion being what contacts and closes the door) on the other side, the rotation portion comprises a rotation groove (where E5 has a groove formed by the folded over piece that allows it to loop around the bar E4), the hook portion comprises a hook groove (where E6 has a groove formed by the bent portion that allows it to contact E3), the rotation groove and the hook groove are oppositely disposed (the grooves opposite each other across the door, associated with oppositely disposed E5 and E6); the rotating shaft is configured to be sheathed inside the rotation groove so that the rotation portion is rotatably connected to the rotating shaft (see FIGs below where E5 and groove within sheaths E4, allowing the door to rotate open and closed), and the hook portion is configured to be hooked to the hanging bar (See FIGs below where E6 hooks onto E3 of the cage to close the door); and the rotation groove has a depth greater than a depth of the hook groove (See FIGs below where the grooves of E5 are deeper than the groove of E6, because the groove of E5 has to be large enough to completely surround E4, whereas E6’s groove need only come into contact as can be seen from the FIGs).


    PNG
    media_image1.png
    875
    1231
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    874
    1221
    media_image2.png
    Greyscale

In regards to claim 2, Exotic Nutrition Youtube 2019 anticipates the pet cage of claim 1, wherein the door body comprises a door sheet (Where E2 is comprised of a sheet of metal), one end of the rotation portion is configured to connect to the door sheet (See where E5 is integrally connected with the sheet in the FIGs above), and the other end of the rotation portion is provided with a fold-over edge (See where E5 has an opposing end to the end integrally connected to the door E2, and where it folds over to loop around E4 in the FIGs above).

In regards to claim 3, Exotic Nutrition Youtube 2019 anticipates the pet cage of claim 2, wherein the rotation portion is in a U shape (See where E5 is made up of a portion connected to the door, and loops around to form a U shape due to the fold over edge), and a bottom of the rotation portion is in an arc shape (the bottom of a U-shape is an arc, see E5 in FIGs above).

In regards to claim 4, Exotic Nutrition Youtube 2019 anticipates the pet cage of claim 2, wherein the rotation portion (E5) is disposed on a bottom edge of the door sheet (Bottom edge of E2 defined by the portion which connects integrally to E5), and the bottom edge of the door sheet is further provided with a support boss (Annotated E7 below, where E7 acts as a bossed support for the door E2).

    PNG
    media_image3.png
    875
    1231
    media_image3.png
    Greyscale

In regards to claim 5, Exotic Nutrition Youtube 2019 anticipates the pet cage of claim 4, wherein an abutting portion (Represented by portion annotated E8, a portion which abuts) is provided on a top edge of the door sheet (See annotated FIG above where E8 is along the edge of the top of the door sheet, which opposes the bottom of the sheet provided at the end with E5), and the abutting portion is configured to abut against the cage body (See FIG above where portion E8 abuts against the cage body).

In regards to claim 6, Exotic Nutrition Youtube 2019 anticipates the pet cage of claim 2, wherein the door sheet (E2) is provided with a handle for a user to open or close the door sheet (Annotated E9 below).

    PNG
    media_image4.png
    875
    1231
    media_image4.png
    Greyscale

In regards to claim 7, Exotic Nutrition Youtube 2019 anticipates the pet cage of claim 2, wherein the door sheet (E2) is provided with a reinforcing rib (Annotated E10 above, multiple ribs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20170292298 A1 to Cantwell teaches a door for a cage, the door having a rotation portion and a hook portion, as well as an abutting portion which abuts the cage, the cage having a rotating shaft and a hanging bar.

US 20160138322 A1 to Link teaches a cage with a door, the door having a hook portion and a rotation portion, the groove in the rotation portion being larger than the hook portion, the rotation portion sheathing a rotating shaft, with an oppositely disposed hanging bar, the hook portion having a folded over portion making a U-shape, where the end of the folded over portion makes an arc.

US 20160014996 A1 to Link teaches a cage with a door, the door having a hook portion and a rotation portion, the groove in the rotation portion being larger than the hook portion, the rotation portion sheathing a rotating shaft, with an oppositely disposed hanging bar, several abutting portions which abut the cage.

US 2693786 A to Babros teaches a cage with a door, the door having a hook portion and a rotation portion, the groove in the rotation portion being larger than the hook portion, the rotation portion sheathing a rotating shaft, with an oppositely disposed hanging bar.

The Non Patent Literature:
Brisbane Sugar Glider Cage Set-Up Tour, Youtube video by Terry Jones (June 2017) shows a close up of a door with a rotation portion and a hook portion, the door being made of a sheet, the door connected to a cage opening, the rotation portion having a fold-over edge, a rib, and a support boss. This prior art could be used in a 102 rejection of the current claims.

Brisbane Cage Assembly, Youtube video by Exotic Nutrition Pet Company, (August 2014) shows a far away view of a door made of a sheet, having a rotation and hook portion connected to a cage and cage opening.

Madagascar Cage Assembly, Youtube video by Exotic Nutrition Pet Company (August 2014) shows a far away view of the door opened to demonstration a rotation portion which connects to a cage and a cage opening.

Replacement Cage Side Door, Internet listing on Exoticnutrition.com, earliest availability (June 2017) shows a door made of a sheet with a hook portion and a rotation portion and is to be connected to known cage models, the device having ribs and a support boss and a handle tab to pull the door opened and closed, along with an abutting portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647